The appellant in this case filed his petition addressed to the judge of the City Court of Montgomery, asking for his discharge from custody, upon the ground that after he was convicted, he -was unlawfully detained for an unreasonable length of time by the sheriff.
Robison Brown, for appellant.
From a judgment denying the petitioner’s discharge, he prosecutes the present appeal. .
The judgment is affirmed on the authority of O’Neil v. The State, infra, 189, and White v. State, infra, 197.
Opinion by
McClellan, O. J.